Citation Nr: 0710856	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 to July 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2003 rating action in which the RO 
granted service connection for PTSD and assigned an initial 
10 percent rating from October 25, 2002, the date of the 
claim.  The veteran filed a notice of disagreement (NOD) with 
the initial 10 percent rating in October 2003.  The RO issued 
a statement of the case (SOC) in October 2003, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) received in November 2003.  
The RO issued a supplemental SOC (SSOC) in December 2003.  

Because the claim for an initial rating in excess of 10 
percent involves a request for a higher rating following the 
initial grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

In June 2005, the Board remanded the claim to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C.) for 
additional development.  After completion of some action, the 
RO continued the denial of the claim (as reflected in the 
August 2006 SSOC).

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of the claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claim.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002). To implement the provisions of the law, 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006).  In addition, they define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2006).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

In its June 2005 remand, the Board, among other things, 
stated that although the record contained a December 2002 
letter from the RO addressing some VCAA notice and duty to 
assist provisions, there was no correspondence that 
specifically indicated what evidence would be obtained by VA 
and what evidence the veteran was ultimately responsible for 
submitting, i.e., the second and third elements of VCAA 
notification as described in Pelegrini above.  The AMC sent a 
July 2005 letter that addressed the second and third elements 
of VCAA notification somewhat ambiguously.  It is not 
necessary for the Board to determine whether the letter 
complied with these elements of the VCAA's notification 
requirements because the letter was returned to the AMC as 
undeliverable and there is no indication in the claims file 
that the letter or a copy was re-sent to the correct address.  
The AMC sent a July 2006 follow-up letter to the veteran's 
correct current address, different than the one in the July 
2005 letter.  However, that letter told the veteran about his 
scheduled VA examination and did not address the VCAA's 
notification requirements, including the second and third 
elements.  The letter did refer to an attachment entitled, 
"How You Can Help and How VA Can Help You," which may have 
contained information regarding the second and third VCAA 
notification elements; however, there is no such document 
attached to the July 2006 letter or elsewhere in the claims 
file.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In order to ensure such 
compliance, the Board is compelled to again remand the claim 
for appropriate VA notification.

Therefore, the RO should, through VCAA-compliant notice, give 
the veteran another opportunity to present information and 
evidence pertinent to the claim on appeal, notifying him that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO's letter should 
explain how the veteran can establish entitlement to a higher 
initial rating, explain the type of evidence that it is VA's 
responsibility to obtain and the type of evidence that is the 
veteran's ultimate responsibility to submit, and request that 
the veteran submit all evidence in his possession pertaining 
to his claim.  [Parenthetically, the Board notes that the 
July 2006 letter and August 2006 SSOC provided information 
regarding disability ratings and effective dates, consistent 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the claim.  Adjudication 
of the claim should include consideration of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson (cited to above), as appropriate.  

As a final note, in the prior July 2005 remand, the Board 
stated that the SSOC that sets forth the reasons and bases 
for the decision after remand should correct any prior 
determinations, and clearly and consistently explain the RO's 
current determinations.  This statement was made because page 
5 of the RO's December 2003 SSOC includes conflicting 
statements that an increased rating in excess of 10 percent 
for PTSD "remains denied," but also that the veteran's 
symptoms "do meet the schedular requirements for the next 
higher evaluation of 30 percent"; presumably, the RO 
intended to state that the veteran's symptoms "do not meet 
the schedular requirements for the next higher evaluation of 
30 percent."  The August 2006 SSOC did not explicitly 
resolve this inconsistency; the SSOC issued on remand should 
do so.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following: 

1.  The RO should send to the veteran and 
his representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the matter of entitlement to an 
initial rating in excess of 10 percent 
for PTSD.

The RO should also explain how to 
establish entitlement to a higher initial 
rating, and explain the type of evidence 
that it is VA's responsibility to obtain 
and the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  The RO should also request that 
the veteran submit all evidence in his 
possession.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 10 percent 
for PTSD in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether staged rating, 
pursuant to Fenderson (cited to above), 
is appropriate.

5.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered and clear reasons and bases 
for all determinations (to include 
correction of any prior determinations, 
e.g., inconsistent statements in the 
December 2003 SSOC), and afford the 
appropriate time period for response 
before the claims file is returned to the 
Board for further consideration.  

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


